      Case 5:17-cr-00560 Document 310 Filed on 12/14/18 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF TEXAS

                                       LAREDO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §    CR. NO. 5:17-CR-00560
                                                 §
ADRIANA ALEJANDRA GALVAN-                        §
     CONSTANTINI, ET AL.                         §


 GOVERNMENT’S SUPPLEMENTAL BRIEFING PURSUANT TO COURT’S ORDER
            AT DECEMBER 11, 2018 PRE-TRIAL HEARING

       At the December 11, 2018 hearing, the Court asked counsel for the Government and the

Defendants to provide the Court additional briefing on certain topics. The Government’s

recollection is that the Government was to: (i) identify the bases for admissibility of the audio

and video recordings identified in its Exhibit List; (ii) brief the Court on “consciousness of

guilt”; (iii) supplement the Government’s notice of expert testimony; (iv) provide additional

support for admissibility of Government’s Exhibits 377-383 (Certification of Lack of Record

forms related to Defendants Galvan-Constantini and Montes-Patiño); (v) redact unnecessary

transactional information contained in Government’s Exhibits 385B (bank account records

related to Defendants Galvan-Constantini and Montes-Patiño); and (vi) redact unnecessary

information in Government’s Exhibit 117 (forfeiture certification documents). Responses

covering (i) through (iv) above are attached to this filing. As for (v) Exhibit 385B, the

Government will withdraw every page except pages 5-9, 32, 33, 35, 76, and 78, which also have

been redacted to show only transactions relevant to the Government’s case (redacted pages have

been emailed to defense counsel), and as for (vi) Exhibit 117, the Government will withdraw

                                                 1
     Case 5:17-cr-00560 Document 310 Filed on 12/14/18 in TXSD Page 2 of 3




pages 1-12, keeping only pages 13-23 (which show notice of the forfeiture action and that no

claim was filed to recover the seized property).

       Finally, upon further reflection to the Court’s inquiry at the December 11 hearing about

additional potential issues, also attached is a Motion to Prohibit Certain References at Trial and a

corresponding proposed order.

                                              Respectfully submitted,

                                              RYAN K. PATRICK
                                              UNITED STATES ATTORNEY


                                              /s/ José Angel Moreno
                                              José Angel Moreno
                                              Assistant United States Attorney


                                              Deborah Connor
                                              Chief
                                              Money Laundering and Asset Recovery Section
                                              Criminal Division, U.S. Department of Justice


                                              /s/ Keith Liddle
                                              Keith Liddle
                                              Trial Attorney
                                              Money Laundering and Asset Recovery Section
                                              Criminal Division, U.S. Department of Justice

                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2018, a true and correct copy of the

Government’s Supplemental Briefing Pursuant to Court’s Order at December 11, 2018

Pre-Trial Hearing was electronically filed with the Clerk of the Court using the CM/ECF

System, which will transmit notification of such filing to all Counsel of Record.

                                              /s/ Keith Liddle
                                              Keith Liddle
                                              Trial Attorney

                                                   2
Case 5:17-cr-00560 Document 310 Filed on 12/14/18 in TXSD Page 3 of 3




                               Money Laundering and Asset Recovery Section
                               Criminal Division, U.S. Department of Justice




                                  3
